                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 LAMAR ALFORD,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                             Civil Action
      v.                                  No. 15-5640 (JBS)

 WARDEN NEW JERSEY STATE
 PRISON, et al.,                               OPINION

                  Respondents.



APPEARANCES:

Lamar Alford, Petitioner pro se
540521/204833c
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625

Mary Eva Colalillo, Camden County Prosecutor
Linda A. Shashoua, Assistant Prosecutor
Camden County Prosecutor's Office
Appeals Unit
25 North Fifth Street
Camden, NJ 08102

SIMANDLE, District Judge:

I.   INTRODUCTION

     Lamar Alford has submitted a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. [Petition, Docket Entry 1].

Respondent Warden, New Jersey State Prison opposes the petition.

[Answer, Docket Entry 10]. For the reasons stated herein, the

petition shall be denied and no certificate of appealability

shall issue.
II.   BACKGROUND

      The facts of this case were recounted below and this Court,

affording the state court’s factual determinations the

appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces the

recitation of the facts as set forth by the New Jersey Superior

Court, Appellate Division (“Appellate Division”) in its opinion

denying Petitioner’s direct appeal:

      On May 22, 2005, Salvador A. Martinez, known as Twin by
      some and Alex by others, was shot and killed. The victim
      was in an alley on Merriel Avenue in Camden at about
      9:30 p.m. when two men dressed in dark clothing, one
      tall and one short, entered the alley and pushed the
      victim to the ground. Lillian Davis heard one of the men
      say, “don't move, just stay there,” and the victim ceased
      his attempts to stand. She observed the men stand over
      the victim and rifle through his pockets. Then she saw
      the taller man run from the alley, and “[the shorter
      one] was getting ready to run, but he turned back around
      like ... pulled it out and shot one time.” Then the
      shorter assailant ran from the scene. Davis could not
      identify either man because, as she stated numerous
      times at trial, “I didn't see no faces.”

      Carol Lofland, standing near the alley with Davis and a
      man known as Beans, saw the shorter man rifle through
      the victim's pockets and saw both men start to run.
      Lofland then saw the shorter man stop, turn, return to
      the victim, and fire one shot. Thia Kim, sitting in the
      park across from the alley, saw both men run from the
      alley, cross the street, run through the park, and across
      nearby railroad tracks. Kim testified that he saw the
      faces of both men and recognized both men. Kim recognized
      Alford because “I seen [him] around.” He testified he
      recognized [co-defendant Ziair] McDaniels as a person
      who hung around his middle school. Kim also stated he
      had seen McDaniels in the neighborhood but had not seen
      him with Alford. The victim was pronounced dead at the
      hospital.



                                 2
State v. Alford (“Alford I”), No. A-0804-07, 2010 WL 3516787, *1

(N.J. Super. Ct. App. Div. Sept. 8, 2010) (omission in original)

(final alteration added). Petitioner and McDaniels were charged

with first-degree murder, N.J. STAT. ANN. § 2C:11-3(a)(1) or (2)

(Count One); first-degree felony murder, N.J. STAT. ANN. § 2C:11-

3(a)(3) (Count Two); first-degree robbery, N.J. STAT. ANN. §

2C:15-1 (Count Three); first-degree conspiracy/murder/robbery,

N.J. STAT. ANN. §§ 2C:5-2, 11-3(a)(1); 15-1 (Count Four); second-

degree possession of a handgun for an unlawful purpose, N.J.

STAT. ANN. § 2C:39-4(a) (Count Five); third-degree unlawful

possession of a handgun, N.J. STAT. ANN. § 2C:39-5(b) (Count Six);

and second-degree certain persons not to have weapons, N.J. STAT.

ANN. § 2C:39-7 (Count Seven). [Indictment, Ra1].1

     Neither Petitioner nor McDaniels testified or presented any

witnesses on their behalf. As for the state:

     Carol Lofland identified Alford, known on the street as
     Bling and by some as Blaze, as the taller of the men.
     She did not identify McDaniels as the shorter man. She,
     unlike Kim, gave inconsistent testimony about seeing
     McDaniels, known on the street as Sugar Hill, with Alford
     on a regular basis. Initially, she testified that she
     saw them together rarely. When confronted with her
     statement given about a month after the shooting in which
     she stated she saw them together often, she changed her
     testimony.

     Jacob Eller testified he knew the victim and Alford
     because he was a drug user and had purchased drugs from
     both men on numerous occasions. He also recounted an

1 “Ra” refers to the exhibits to Respondent’s Answer, Docket
Entry 10.
                                3
     encounter with defendants earlier on May 22, when he
     went to a street corner in Camden to buy drugs.

     According to Eller, as he awaited his turn to purchase
     drugs, someone arrived in Alford's car. Eller heard the
     driver say to Alford, “you're not getting your money he
     owes you,” and he heard Alford respond, “go get my gun,
     I'll get my f-----g money.” Eller said someone obtained
     a gun, and gave it to Alford, who entered the passenger
     seat of his car and drove away. Eller also testified
     that Alford had an “associate,” who he identified as
     McDaniels. He stated he had seen them together “a hundred
     times.”

Alford I, 2010 WL 3516787 at *2 (omission in original).

Defendants were convicted on all counts.

     After merging counts and sentencing Petitioner to a life

term on the felony murder charge with a concurrent twenty-year

term on Count Four and a consecutive ten-year term on Count

Seven, Petitioner “is serving life plus ten years in prison

subject to a parole ineligibility term of 68.75 years.” Id. at

*1. [See also Judgment of Conviction, Ra2; Amended Judgment of

Conviction, Ra2b]. Petitioner filed a notice of appeal. The

Appellate Division affirmed Petitioner’s convictions but

remanded for reconsideration of the imposed consecutive term.

Alford I, 2010 WL 3516787 at *11. On January 21, 2011, the trial

court resentenced Petitioner to the same sentence. [Ra3].

     Petitioner filed a request for certification by the New

Jersey Supreme Court on September 9, 2010. [Ra10]. The court

denied review on February 3, 2011. State v. Alford, 13 A.3d 362

(N.J. 2011).

                                4
     Petitioner filed a pro se post-conviction relief (“PCR”)

petition on March 22, 2011. [PCR Petition, Ra13]. His counsel

filed a supplemental brief on September 20, 2011. [Supplemental

Brief, Ra14]. The PCR court heard oral argument on September 23,

2011 and denied the petition without an evidentiary hearing.

[See generally 12T].2 The Appellate Division affirmed the denial

for the reasons stated by the PCR court, State v. Alford

(“Alford II”), No. A-2532-11, 2014 WL 2533794 (N.J. Super. Ct.

App. Div. June 6, 2014), and the New Jersey Supreme Court denied

certification on February 17, 2015. State v. Alford, 108 A.3d

635 (N.J. 2015).

     Petitioner subsequently filed this § 2254 petition. [Docket

Entry 1]. The Court reviewed the petition pursuant to the Rules

Governing § 2254 Proceedings and ordered Respondent to answer

the petition. [Order to Answer, Docket Entry 2]. Respondent




2  1T – Transcript of Motion Hearing, dated July 14, 2006.
   2T – Transcript of Reconstruction of July 14, 2006 Record,
dated June 24, 2008.
   3T – Transcript of Miranda Hearing, dated February 14, 2007.
   4T – Transcript of trial, dated February 21, 2007.
   5T – Transcript of trial, dated February 22, 2007 [refiled at
Docket Entry 11].
   6T – Transcript of trial, dated February 27, 2007.
   7T – Transcript of trial, dated February 28, 2007.
   8T – Transcript of trial, dated March 1, 2007.
   9T – Transcript of trial, dated March 7, 2007.
   10T – Transcript of trial, dated March 8, 2007.
   11T – Transcript of sentencing, dated April 27, 2007.
   12T - Transcript of PCR hearing, dated September 23, 2011.

                                5
filed its answer, [Answer, Docket Entry 10], and Petitioner

submitted a traverse, [Traverse, Docket Entry 13].

     This matter is now ripe for review without oral argument.

Fed. R. Civ. P. 78(b).

III. STANDARD OF REVIEW

     Title 28 U.S.C. § 2254 permits a federal court to entertain

a petition for writ of habeas corpus on behalf of a person in

state custody, pursuant to the judgment of a state court, “only

on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a).

     With respect to any claim adjudicated on the merits by a

state court, the writ shall not issue unless the adjudication of

the claim

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.


28 U.S.C. § 2254(d). A state court decision is “contrary to”

Supreme Court precedent “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court]

cases,” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and

                                6
nevertheless arrives at a result different from [the Court's]

precedent.” Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

“[A] state-court decision is an unreasonable application of

clearly established [Supreme Court] precedent if it correctly

identifies the governing legal rule but applies that rule

unreasonably to the facts of a particular prisoner's case.”

White v. Woodall, 134 S. Ct. 1697, 1706, reh'g denied, 134 S.

Ct. 2835 (2014). The Court must presume that the state court’s

factual findings are correct unless Petitioner has rebutted the

presumption by clear and convincing evidence. 28 U.S.C. §

2254(e)(1).

IV. ANALYSIS

     Petitioner raises the following points for this Court’s

review:

     I.    The improper admission of testimony regarding
           Defendant’s alleged drug dealing with his co-
           defendant’s [sic] violated N.J.R.E. 404(b) and
           deprived him of his right to due process and a fair
           trial.

     II.   The trial court permitted improper and highly
           prejudicial hearsay testimony from Investigator
           Greer, which bolstered the testimony of the State’s
           three identification witnesses, and necessitates
           reversal.

     III. Trial court erred in charging the jury that Lofland
          had “identified the [co-defendant] by build and
          stature as the person with [defendant] at the
          scene,” which deprived Defendant of his right to
          due process and a fair trial. (Alterations in
          original)


                                 7
IV.   The jury’s exposure to Juror 7’s comment that
      Defendant’s two teardrop tattoos meant he killed
      two people deprived defendant of his right to due
      process of law and a fair trial by an impartial
      jury.

V.    The trial was so infected with error that even if
      the individual errors, as set forth above do not
      constitute reversible error, the errors in the
      aggregate denied defendant a fair trial.

VI.   By improperly imposing consecutive terms, the court
      imposed an excessive sentence, necessitating
      reduction.

VII. Petitioner was denied his constitutional right to
     effective assistance of counsel by the failure of
     trial counsel to present third party guilt.

VIII. Petitioner was denied his constitutional right to
     effective assistance of counsel by the failure of
     trial counsel to effectively confront state
     witnesses Thia Kim and Jacob Eller.

IX.   Petitioner was denied his constitutional right to
      effective assistance of counsel due to the
      cumulative errors of counsel.

X.    The order denying post-conviction relief should be
      reversed and the matter remanded for a full
      evidentiary hearing because Defendant made a prima
      facie showing that his Fourteenth Amendment Due
      Process right to be protected against a deception
      that there was no pending plea bargain between the
      state and Thia Kim, and his Fourteenth Amendment
      Due Process right to Effective assistance of
      counsel were violated.

XI.   The order denying post-conviction relief should be
      reversed and the matter remanded for a full
      evidentiary hearing because trial counsel’s failure
      to cross-examine Jacob Eller on his expectation of
      a favorable treatment from the State satisfied the
      prima facie standard for ineffective assistance of
      counsel under the Strickland/Fritz test.



                            8
     XII. Post-conviction relief should be granted because of
          prosecutorial and judicial misconduct.

A. Admission of Improper Testimony

     In Grounds I and II, Petitioner alleges the trial court

erred by admitting evidence about Petitioner’s alleged drug

dealing and by admitting hearsay evidence from Investigator

Greer, respectively.

     1. Other Crimes Evidence

     Petitioner argues that the admission of Eller’s testimony

regarding Petitioner’s history as a drug dealer violated New

Jersey Rule of Evidence 404(b). [See Petition at 6; Traverse at

12-20]. This ground lacks merit. “[I]t is not the province of a

federal habeas court to reexamine state-court determinations on

state-law questions. In conducting habeas review, a federal

court is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States.” Estelle

v. McGuire, 502 U.S. 62, 67–68 (1991). Even if the admission the

testimony violated New Jersey’s evidence rules, “‘federal habeas

corpus relief does not lie for errors of state law.’” Id. at 67

(quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1984)). Petitioner

presented both state and federal arguments to the Appellate

Division, but the Appellate Division rejected Petitioner’s

arguments solely on the basis of state law and did not address

his federal claim. “When a state court rejects a federal claim


                                9
without expressly addressing that claim, a federal habeas court

must presume that the federal claim was adjudicated on the

merits[.]” Johnson v. Williams, 568 U.S. 289, 301 (2013). The

Court therefore applies the appropriate AEDPA deference.

     “Admission of ‘other crimes’ evidence provides a ground for

federal habeas relief only if ‘the evidence's probative value is

so conspicuously outweighed by its inflammatory content, so as

to violate a defendant's constitutional right to a fair trial.’”

Bronshtein v. Horn, 404 F.3d 700, 730 (3d Cir. 2005) (quoting

Lesko v. Owens, 881 F.2d 44, 52 (3d Cir. 1989)). Eller testified

he knew Petitioner as “Johnny Blaze” and had been buying drugs

from him for a long time. [5T206:1-7]. Eller stated that just

before the murder, he went to purchase crack cocaine from

Petitioner when a car belonging to Petitioner pulled up.

[5T215:18 to 216:2]. The driver told Petitioner that “you’re not

getting the money he owes you.” [5T219:11]. Petitioner then

became angry and stated: “go get my gun, I’ll get my fucking

money.” [5T220:15-16].

     At the conclusion of Eller’s testimony, the trial court

instructed the jury on the limited purposes for which it could

use the evidence regarding Petitioner’s drug dealing history:

     [Y]ou’ve also heard evidence that the defendants in this
     matter, Lamar Alford and Ziair McDaniels may have been
     involved in drug-dealing.



                               10
     Normally, this evidence is not permitted under our Rules
     of Evidence. Our rules specifically exclude evidence
     that a defendant has committed other crimes, wrongs, or
     acts when it’s offered only to show he has a disposition
     or tendency to do wrong and therefore must be guilty of
     the charged offenses.

     . . . Before you can give any weight to this evidence,
     you must be satisfied that the defendant committed other
     crimes, wrongs, or acts. If you are not satisfied, you
     may not consider it for any purpose.

     However, our rules do permit evidence of other crimes,
     wrongs, or acts when the evidence is used for certain
     specific, narrow purposes.

     In this case, it was admitted solely to prove the
     knowledge and the identity of the defendants and a
     possible motive for the incident.

     Whether this evidence does, in fact, demonstrate that
     specific purpose is for you to decide. You may decide
     the evidence does not demonstrate that knowledge of the
     defendants or the identity of the defendants and a
     possible motive and is not helpful to you at all.

     In that case, you must disregard the evidence. On the
     other hand, you may decide that the evidence does
     demonstrate that specific purpose and you may use it for
     that specific purpose only.

     However, you may not use the evidence to decide that the
     defendants have a tendency to commit crimes or that
     they’re bad persons. That is, you may not decide that
     just because a defendant has committed other crimes,
     wrongs, or acts, he must be guilty of the present crime.

[5T290:9 to 291:21]. The trial court gave a similar instruction

in the final charge, but at trial counsel’s request limited the

purpose for admission to identity. [8T191:8-9; 194:18-20;

9T114:20 to 116:11].




                               11
     “Other crimes evidence is routinely admitted when it is

relevant to show ‘identity.’” Bronshtein, 404 F.3d at 731

(citing Fed. R. Evid. 404(b)). See United States v. Wilson, 31

F.3d 510, 515 (7th Cir. 1994) (permitting evidence of prior drug

transactions in order to establish a “buyer-seller relationship”

between informant and defendant, identification of defendant,

and to show how informant met defendant). See also United States

v. O'Leary, 739 F.2d 135, 136 (3d Cir. 1984) (agreeing the need

“to show the background of the charges [and] the parties'

familiarity with one another” were purposes under Rule 404(b)

(quotation marks omitted)). In closing arguments, trial counsel

argued that Eller did not know Petitioner at all because no

other witness referred to Petitioner as Johnny Blaze. [9T20:17-

25, 21:9-10 (“It’s ridiculous. That’s not his nickname. Nobody

knows him as that.”)]. Thus, the evidence regarding Eller’s

continuous, prior dealings with Petitioner was relevant to

establish their familiarity with each other.

     As noted by the Appellate Division, references to drugs

permeated the trial. “In the context of a record in which every

witness, other than the police, had criminal records and all but

one of the eyewitnesses to a critical element of the event was

an admitted drug user, evidence that Alford was a drug dealer

and may have sold drugs at one time with the victim could hardly

have been a surprise to the jury.” Alford I, 2010 WL 3516787, at

                               12
*7. In light of all the other evidence presented over four days

of testimony, the Court cannot say that the brief mentions of

Eller’s history with Petitioner were so inflammatory so as to

deprive Petitioner of a fair trial.

     Petitioner’s traverse also appears to challenge the

sufficiency of the jury instructions regarding Eller’s testimony

under the Fourteenth Amendment. [See Traverse at 17]. This is a

separate, independent claim from his challenge to the

admissibility of Eller’s testimony and was not raised in his

original petition. Regardless, Petitioner is not entitled to

relief on this basis.

     Petitioner argues the trial court gave contradictory

instructions because the jury was instructed at the time of

Eller’s testimony that the testimony was being admitted for

identity and motive purposes and only for identity at the final

charge. [Traverse at 21]. At the final charge, the trial court

limited the purpose for admission to identity at trial counsel’s

request. [8T191:8-9; 194:18-20; 9T114:20 to 116:11].

Petitioner’s argument that the jurors would have been confused

as to how they could properly use the evidence because the trial

court misspoke at one point time is likewise meritless. The

trial court stated:

     Before you can give any weight to this evidence you must
     be satisfied that the defendant committed the other


                               13
     offense. If you are not satisfied, you may not consider
     it for any purpose.

     However, our rules do permit evidence of other crimes,
     wrongs, or offenses when the evidence is used for [a]
     specific certain narrow purpose. In this case, the
     evidence was admitted solely to prove a knowledge of the
     defendant's identity prior to the shooting by the
     witness.

     Whether this evidence does, in fact, demonstrate prior
     knowledge of the defendant’s identity is for you to
     decide. You may not decide that the evidence does not
     demonstrate prior knowledge of the defendant’s identity
     and is not helpful to you at all. In that case, you must
     disregard the evidence. On the other hand, if you decide
     that the evidence does demonstrate prior knowledge of
     the defendant’s identity you may use it for that specific
     purpose.

     However, you may not use the evidence to decide that a
     defendant has a tendency to commit crimes or is a bad
     person. That is, you may not decide that just because
     the defendant may have committed another crime, wrong,
     or act he must be guilty of the present crime.

     I've admitted the evidence only to help you to decide
     the specific question of whether the witness may have
     had prior knowledge of the defendant's identity. You may
     not consider it for any other purpose and may not find
     the-the defendant guilty now, simply because the State
     has offered evidence that he may have committed another
     crime, wrong, or an act in the past.

[9T115:4 to 116:11 (emphasis added)]. “[I]t is not enough that

there is some slight possibility that the jury misapplied the

instruction, the pertinent question is whether the ailing

instruction by itself so infected the entire trial that the

resulting conviction violates due process.” Waddington v.

Sarausad, 555 U.S. 179, 190 (2009) (internal citation and

quotation marks omitted) (emphasis in original). “In making this

                                14
determination, the jury instruction ‘may not be judged in

artificial isolation, but must be considered in the context of

the instructions as a whole and the trial record.’” Id. (quoting

Estelle v. McGuire, 502 U.S. 62, 72 (1991)).

     In the context of the paragraph and jury instructions as a

whole, the minor error in the instruction did not “so infect[]

the entire trial that the resulting conviction violates due

process.” Duncan v. Morton, 256 F.3d 189, 203 (3d Cir. 2001)

(internal citations and quotations omitted). The trial court’s

instruction did not relieve the State of its burden of proof,

nor did it require the jury to find that the evidence did in

fact demonstrate prior knowledge. “While the instruction was not

as clear as it might have been, . . . there is not a ‘reasonable

likelihood’ that the jury would have concluded that this

instruction, read in the context of other instructions,

authorized the use of propensity evidence pure and simple.”

Estelle, 502 U.S. at 74–75.

     The decision of the Appellate Division was therefore not

contrary to, nor an unreasonable application of, established

federal law. The decision is also not unreasonable in light of

the facts presented at trial. Petitioner is not entitled to

habeas relief on this basis.




                               15
     2. Hearsay Evidence from Investigator Greer

     Petitioner also argues that the trial court erred by

admitting Eller’s, Lofland’s, and Kim’s prior consistent

statements through Investigator Greer’s reading of the

transcripts of his interviews with them. The Appellate Division

ruled the statements were properly admitted under an exception

to the hearsay rule pursuant to N.J. R. Evid. 803(a)(2). Alford

I, 2010 WL 3516787, at *9.3

     New Jersey evidence rules provide in relevant part that a

statement is not hearsay if it was “previously made by a person

who is a witness at a trial or hearing, provided it would have

been admissible if made by the declarant while testifying and

the statement is consistent with the witness' testimony” and was

“offered to rebut an express or implied charge against the

witness of recent fabrication or improper influence or motive.”

N.J. R. Evid. 803(a)(2). See also Fed. R. Evid. 801(d)(1)(B)

(permitting introduction of declarant-witness’s prior consistent

statement for certain purposes).

     Eller, Lofland, and Kim all testified Petitioner was

involved with the death of the victim. Trial counsel cross-

examined each witness as to his or her motivation for testifying

and “unquestionably suggested that each was only testifying and


3 The court conceded the issue was “a close question.” Alford I,
2010 WL 3516787, at *11.
                               16
identifying defendants as the persons who killed the victim in

order to further their own personal interests in receiving

relief from their own pending criminal charges.” Alford I, 2010

WL 3516787, at *9. [See, e.g., 5T238:17-21 (“And [the police]

went to your house, arrested you and brought you to the

prosecutor’s office . . . And they did that because they wanted

to you come here and testify, correct?”); 6T160:2-8 (“You’re

being prosecuted by the Camden County prosecutor’s office for

your pending charges, correct? . . . And that’s the same office

that has subpoenaed you and called you to testify here today,

correct?”)].   The Appellate Division concluded that Investigator

Greer properly introduced the witnesses’ statements

incriminating Petitioner because those statements arose before

the witnesses were incarcerated on Camden County charges. Alford

I, 2010 WL 3516787, at *9. This made it less likely their

statements were tainted by the desire to curry favor with the

Camden County Prosecutor. It further concluded that any error in

admitting the statements did not “interfere[] with the jury's

ability to assess [the witnesses’] credibility.” Id.

     “[T]he Due Process Clause does not permit the federal

courts to engage in a finely-tuned review of the wisdom of state

evidentiary rules.” Marshall v. Lonberger, 459 U.S. 422, 438 n.6

(1983). “A federal habeas court . . . cannot decide whether the

evidence in question was properly allowed under the state law of

                                17
evidence.” Keller v. Larkins, 251 F.3d 408, 416 n.2 (3d Cir.

2001). Even if the state court erred in admitting the evidence,

“in order to show that an evidentiary error of this type rose to

the level of a due process violation,” Petitioner must show that

“it was of such magnitude as to undermine the fundamental fair

ness of the entire trial.” Keller v. Larkins, 251 F.3d 408, 413

(3d Cir. 2001).

     Having reviewed the trial record and the decision of the

Appellate Division with the appropriate AEDPA deference, this

Court concludes that the state courts’ decisions were not

contrary to, nor an unreasonable application of, established

federal law. Trial counsel attacked the witnesses’ credibility,

and the State was permitted to attempt to rehabilitate its

witnesses. The jury was given a limiting instruction, [8T84:16-

25], and it is presumed to have followed the trial court’s

instructions. Greer v. Miller, 483 U.S. 756, 766 n.8 (1987);

Richardson v. Marsh, 481 U.S. 200, 211 (1987); United States v.

Bornman, 559 F.3d 150, 156 (3d Cir. 2009).

     The omission of the limiting instruction from the final

charge does not entitle Petitioner to habeas relief. “The burden

of demonstrating that an erroneous instruction was so

prejudicial that it will support a collateral attack on the

constitutional validity of a state court's judgment is even

greater than the showing required to establish plain error on

                               18
direct appeal.” Henderson v. Kibbe, 431 U.S. 145, 154 (1977).

“It is the rare case in which an improper instruction will

justify reversal of a criminal conviction when no objection has

been made in the trial court.” Id. Trial counsel did not object

at the time the final charge was delivered. “An omission, or an

incomplete instruction, is less likely to be prejudicial than a

misstatement of the law.” Id. at 155. See also Albrecht v. Horn,

483 F.3d 103, 129, (3d Cir. 2007) (citing Henderson).

     In the final charge, the trial court reminded the jury that

they were the “sole and exclusive judges of the evidence, of the

credibility of the witnesses and the weight to be attached to

the testimony of each witness.” [9T106:15-18]. This is similar

to a portion of the instruction given at the end of Investigator

Greer’s redirect testimony. The instruction did not misstate the

law. Given the other evidence at trial, the Court is not

convinced the omission of the limiting instruction made

Petitioner’s trial so unfair such that habeas relief is

available to Petitioner.

B. Error in Jury Instructions Regarding Lofland Identification

     Petitioner argues in Ground III that the trial court erred

in its jury charge by instructing the jury that Lofland had

“identified the [co-defendant] by build and stature as the

person with [defendant] at the scene[.]”



                               19
     At trial, Lofland testified she saw two individuals on the

night in question. One was short, one was tall, and both were

wearing black hoodies. [7T80:12-13]. She was not able to

identify them at first, [7T81:5], but later identified the

taller man as “Bling.” [7T8923-25]. She identified Petitioner as

“Bling” in court. [7T92:22 to 93:1]. She was never able to

identify McDaniels, but the trial court misstated in the final

charge that Lofland “identified the defendant Ziair McDaniels by

build and stature, as the person with Alford at the scene, as

well as on previous occasions.” [9T117:19-22]. The Appellate

Division concluded that “[a]lthough the judge provided an

inaccurate summary of a portion of the testimony, the mistake

could have no effect on Alford. Indeed, the judge properly

summarized Lofland's identification testimony regarding Alford.”

Alford I, 2010 WL 3516787, at *10.

     Petitioner’s cursory allegation that “the judge’s

mischaracterization of evidence that directly related to the

critical issue – identity – was clearly capable of producing an

unjust result” does not persuasively explain how the trial

court’s error in instructing the jury as to the eyewitness

testimony against his co-defendant resulted in a violation of

Petitioner’s constitutional rights. Lofland was able to

positively identify Petitioner, and he notably does not

challenge her identification of him. Other witnesses placed

                               20
Petitioner at the scene as well, and the jury was instructed

that it was to assess each defendant’s guilt separately. [See

9T166:21 to 167:2]. In the context of the record and entire jury

charge, Petitioner has not met his burden of proving that the

trial court’s inaccurate statement regarding McDaniels “so

infected the entire trial that [Petitioner’s] resulting

conviction violates due process.” Duncan v. Morton, 256 F.3d

189, 203 (3d Cir. 2001) (internal citations and quotations

omitted). See also Henderson, 431 U.S. at 154 (noting

instruction must be more than “undesirable, erroneous, or even

universally condemned” in order to violate Due Process). The

state court’s decision is not contrary to, nor is it an

unreasonable application of, federal law.

C. Jury Bias

     Ground IV alleges Petitioner’s right to an impartial jury

was compromised because members of the jury may have heard from

Juror Seven that Petitioner’s two teardrop tattoos meant he

killed two people. The Appellate Division considered this claim

on the merits during Petitioner’s direct appeal, so the Court

applies the appropriate AEDPA deference.

     The Appellate Division stated the relevant facts:

     Following jury selection, a juror notified the trial
     judge that another juror had commented about a tattoo on
     Alford's face, questioned whether the defense attorneys
     were retained or court-appointed, wondered whether
     defendants were in jail or free on bail, and expressed

                               21
     some concern about retribution if the panel returned a
     guilty verdict. Juror No. 7 admitted that she made
     comments and admitted that someone had told her that a
     teardrop tattoo signified the person had killed someone
     in the past. She admitted she was curious about
     defendants' bail status and whether their attorneys were
     court-appointed or retained. She stated several times
     she realized these matters were not relevant, and she
     would not let any of this information or her curiosity
     about these issues influence her decision. Nevertheless,
     the trial judge excused her from service.

     The trial judge then interviewed each juror about Juror
     No. 7's comments. The judge asked each juror if they had
     any discussions with Juror No. 7 or any other juror or
     overheard any discussions between or among other jurors
     about the case, the attorneys, or either defendant the
     prior evening or that morning. All but Juror No. 8
     responded “No.” Juror No. 8 advised the court and counsel
     that she had heard Juror No. 7 state that she had read
     about the case. She assured the court and counsel that
     she would decide the case solely on the evidence. Juror
     No. 14 advised the court and counsel of Juror No. 7's
     statements, and she stated that she would decide the
     case solely on the evidence adduced at trial and would
     not allow Juror No. 7's statements and speculation to
     influence her consideration of the evidence. Having
     received these responses, the trial judge decided there
     was no impediment to proceeding with the trial. Neither
     the prosecutor nor either defense counsel objected.

Alford I, 2010 WL 3516787, at *10.

     The Sixth Amendment guarantees the “right to ... trial[ ]

by an impartial jury.” U.S. Const. amend. VI. This right is

applicable to a criminal defendant in state court through the

Fourteenth Amendment. See Ristaino v. Ross, 424 U.S. 589, 595

n.6 (1976) (citing Duncan v. Louisiana, 391 U.S. 145 (1968)).

Principles of due process also guarantee a defendant an

impartial jury. Id. (citing Irvin v. Dowd, 366 U.S. 717, 722


                                22
(1961)). In Smith v. Phillips, 455 U.S. 209 (1982), the Supreme

Court held that “due process does not require a new trial every

time a juror has been placed in a potentially compromising

situation.” Id. at 217. Instead, “[d]ue process means a jury

capable and willing to decide the case solely on the evidence

before it, and a trial judge ever watchful to prevent

prejudicial occurrences and to determine the effect of such

occurrences when they happen.” Id.

     The trial court’s finding that the remaining jurors were

impartial is accorded a presumption of correctness that can be

overcome only by clear and convincing evidence. 28 U.S.C. §

2254(e)(1) (“[A] determination of a factual issue made by a

State court shall be presumed to be correct. The applicant shall

have the burden of rebutting the presumption of correctness by

clear and convincing evidence.”). See also Skilling v. United

States, 561 U.S. 358, 396 (2010) (“In reviewing claims [of juror

bias], the deference due to district courts is at its pinnacle .

. . .”); Mu'Min v. Virginia, 500 U.S. 415, 428 (1991) (“A trial

court's findings of juror impartiality may ‘be overturned only

for manifest error.’” (quoting Patton v. Yount, 467 U.S. 1025,

1031 (1984))). Here, the trial court’s findings are supported by

the record. The juror who made the remark was excused and

replaced by an alternate. [5T32:11-17]. The trial court

questioned the other jurors, and none of them had heard the

                               23
discussion about the tattoos. [5T33:23 to 45:1].4 The only juror

who heard the remark, Juror 14, affirmed that she could base her

decision on the evidence produced in court. [5T7:1-3, 10:23 to

11:1]. Petitioner has not rebutted the presumption that the

trial court was correct in its findings by clear and convincing

evidence. He also has not shown that the Appellate Division

acted contrary to or unreasonably applied clearly established

federal law. Habeas relief is denied on this ground.

D. Cumulative Error at Trial

     Petitioner alleges cumulative error in Ground V of his

petition. “[A] habeas petitioner is not entitled to relief based

on cumulative errors unless he can establish ‘actual

prejudice.’” Albrecht v. Horn, 485 F.3d 103, 139, 2007 WL

1149263 (3d Cir. 2007) (quoting Brecht v. Abrahamson, 507 U.S.

619, 637 (1993)). See also id. (holding relevant test to be

whether error “had substantial and injurious effect or influence

in determining the jury's verdict”).

     The Appellate Division acknowledged “[t]his was not a

perfect trial,” Alford I, 2010 WL 3516787, at *11, but the

Constitution does not require perfect trials, only fair ones.

Glenn v. Wynder, 743 F.3d 402, 407 (3d Cir. 2014) (citing United

States v. Hasting, 461 U.S. 499, 508 (1983)). The Appellate


4 As noted by the Appellate Division, Juror 8 did hear Juror 7
mention that she had read about the case. [5T39:4-21].
                               24
Division noted that “the record in its entirety presents

compelling evidence that Alford was one of the two men who

accosted the victim in an alley, rifled his pockets, and was

present when the smaller man shot him once in the heart.” Alford

I, 2010 WL 3516787, at *11.5 The Court agrees, and, giving the

state court’s determination the appropriate deference, denies

habeas relief.

E. Excessive Sentence

     Ground VI alleges the trial court imposed an

unconstitutional, excessive sentence when it made Petitioner’s

sentence consecutive instead of concurrent. The Appellate

Division considered this claim on Petitioner’s direct appeal.

[Answer at 72 n.5].

     A federal court’s ability to review state sentences is

limited to challenges based upon “proscribed federal grounds

such as being cruel and unusual, racially or ethnically

motivated, or enhanced by indigencies.” See Grecco v. O’Lone,

661 F. Supp. 408, 415 (D.N.J. 1987) (citation omitted). Thus, a

challenge to a state court’s discretion at sentencing is not




5 Petitioner states throughout the record that the issues were
“close” on appeal. [See, e.g., Docket Entry 13 at 68]. The only
issue the Appellate Division described as “close” was whether
Investigator Greer should have read the prior consistent
statements at trial. Alford I, 2010 WL 3516787, at *11. It
described the evidence against Petitioner as a whole as
“compelling.” Id.
                               25
reviewable in a federal habeas proceeding unless it violates a

separate federal constitutional limitation. Butrim v. D’Ilio,

No. 14-4628, 2018 WL 1522706, at *16 (D.N.J. Mar. 28, 2018)

(citing Pringle v. Court of Common Pleas, 744 F.2d 297, 300 (3d

Cir. 1984)). See also 28 U.S.C. § 2254(a); Estelle, 502 U.S. at

67; Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

     “The Eighth Amendment, which forbids cruel and unusual

punishments, contains a ‘narrow proportionality principle’ that

‘applies to noncapital sentences.’” Ewing v. California, 538

U.S. 11, 20 (2003) (citations omitted). The Eighth Amendment

does not require strict proportionality between crime and

sentence. Rather, it forbids only extreme sentences that are

“‘grossly disproportionate’ to the crime.” Harmelin v. Michigan,

501 U.S. 957, 1001 (1991) (Kennedy, J., concurring in part and

concurring in judgment) (citation omitted) (quoted with approval

in Ewing, 538 U.S. at 23). “A court must consider three

proportionality factors when evaluating Eighth Amendment

challenges: (1) the gravity of the offense and the harshness of

the penalty; (2) the sentences imposed on other criminals in the

same jurisdiction; and (3) the sentences imposed for commission

of the same crime in other jurisdictions.” United States v.

Burnett, 773 F.3d 122, 136 (3d Cir. 2014) (citing Solem v. Helm,

463 U.S. 277, 290-92 (1983)). “In conducting this analysis, a



                               26
court grants substantial deference to legislative decisions

regarding punishments for crimes.” Id.

     The Appellate Division relied on a state case, State v.

Yarbough, 498 A.2d 1239 (N.J. 1985), cert. denied, 475 U.S. 1014

(1986), that set out factors for courts to consider in

determining whether sentences should be consecutive or

concurrent. This Court cannot review whether the trial court

applied the Yarbough factors correctly, see Estelle v. McGuire,

502 U.S. 62, 67–68 (1991), but for Eighth Amendment purposes the

Court notes that the Yarbough factors are an amalgamation of

other jurisdictions’ criteria for imposing consecutive or

concurrent sentences. Yarbough, 498 A.2d at 1245–48.

     Here, “[t]he judge found that the weapons charge was a

separate offense, and advances the public purpose of eliminating

the harm posed by weapons in the possession of convicted

felons.” Alford I, 2010 WL 3516787, at *12. A ten-year

consecutive term is also in line with other sentences in the

State of New Jersey for similar charges. See, e.g., State v.

Mitchell, No. A-3605-07, 2010 WL 4025941 (N.J. Super. Ct. App.

Div. Aug. 20, 2010) (ten-year consecutive term for violation of

N.J. STAT. ANN. § 2C:39-7(b)(1)); State v. Housey, No. A-6535-06,

2010 WL 9488859 (N.J. Super. Ct. App. Div. Mar. 31, 2010) (ten-

year consecutive term for violation of N.J. STAT. ANN. § 2C:39-

7(b)).

                                27
     The Appellate Division’s decision is not unreasonable in

light of the facts on the record below. Petitioner also has not

met his burden of proof in showing that the Appellate Division

acted contrary to or unreasonably applied clearly established

federal law.

F. Ineffective Assistance of Counsel

     The remainder of Petitioner’s claims are allegations of

ineffective assistance of trial counsel. Petitioner must “show

that counsel's representation fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688

(1984). He must then show “a reasonable probability that, but

for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability

is a probability sufficient to undermine confidence in the

outcome.” Id. at 694.

     Furthermore, “[w]hen a federal habeas petition under § 2254

is based upon an ineffective assistance of counsel claim, ‘[t]he

pivotal question is whether the state court's application of the

Strickland standard was unreasonable,’ which ‘is different from

asking whether defense counsel's performance fell below

Strickland's standard.’” Grant v. Lockett, 709 F.3d 224, 232 (3d

Cir. 2013) (quoting Harrington v. Richter, 562 U.S. 86, 101

(2011)). “Federal habeas review of ineffective assistance of



                               28
counsel claims is thus ‘doubly deferential.’” Id. (quoting

Cullen v. Pinholster, 563 U.S. 170, 190 (2011)).

     1. Whether trial counsel was ineffective for failing to
present a defense of third-party guilt (Ground VII).

     Petitioner argues the trial counsel was ineffective for

failing to pursue a strategy of third-party guilt at trial. He

asserts there were two other potential perpetrators, Romulus and

Ghost or Ghostface, who were not investigated by counsel or

presented at trial.

     The PCR court denied relief on this ground because

Petitioner had not “provided [any] affidavits or certifications

from any potential witness pertaining to what testimony they

could or would have provided, or in what way the testimony would

show that a third party, and not the defendant, murdered Mr.

Martinez.” [12T33:9-13]. The PCR court further noted that trial

counsel had in fact cross-examined Investigator Greer about

Ghost/Ghostface. [12T33:18-25]. [See 8T122:20 to 125:21]. On

appeal, the Appellate Division affirmed the findings. Alford II,

2014 WL 2533794, at *4 (“PCR counsel provided no competent

evidence to substantiate the information received about

‘Ghostface’ or ‘Romulus,’ let alone to support a claim that

either one actually committed the crime.”). Both courts

concluded that trial counsel had in fact presented a third-party

defense to the jury.


                               29
     The Court cannot say that the state courts’ applications of

Strickland were unreasonable based on the record before the

Court. The state courts determined that Petitioner needed to

present affidavits or certifications from witnesses setting

forth their knowledge of Romulus’ or Ghostface’s guilt to the

PCR court in order to establish the prejudice prong of

Strickland. “‘Under usual circumstances, we would expect that .

. . information [obtainable through an adequate investigation]

would be presented to the habeas court through the testimony of

the potential witnesses.’” Duncan v. Morton, 256 F.3d 189, 202

(3d Cir. 2001) (quoting United States v. Gray, 878 F.2d 702, 712

(3d Cir. 1989) (omissions and alterations in original)). “In

light of [Petitioner’s] failure to present any sworn testimony

by [the witnesses], he has failed to establish prejudice.” Id.

The state courts therefore reasonably applied Strickland to this

claim, and the Court denies habeas relief.

     2. Whether trial counsel was ineffective for failing to
effectively cross-examine state witnesses Thia Kim and Jacob
Eller (Grounds VIII & XI).6

6 Ground XI was summarily dismissed by the Court in its order to
answer to the extent it argued the PCR court erred by failing to
conduct an evidentiary hearing. [Docket Entry 2]. See Hassine v.
Zimmerman, 160 F.3d 941, 954 (3d Cir. 1998)(“[T]he federal role
in reviewing an application for habeas corpus is limited to
evaluating what occurred in the state or federal proceedings
that actually led to the petitioner's conviction; what occurred
in the petitioner's collateral proceeding does not enter into
the habeas proceeding.”)(emphasis in original), cert. denied,
526 U.S. 1065 (1999); see also Lambert v. Blackwell, 387 F.3d
210, 247 (3d Cir. 2004)(“alleged errors in [state] collateral
                               30
     Petitioner further asserts his trial counsel was

ineffective because he did not sufficiently cross-examine Kim

and Eller. He alleges “that during the trial, Thia Kim lied

about a plea deal with the State and that [trial counsel] was

previously aware of the plea deal and failed to confront the

witness with this information.” [Petition at 14].

     “Petitioner also asserts that prior to trial Jacob Eller

advised law enforcement investigators that he lied in order to

get out of jail and that trial counsel failed to confront him

with this statement and that the State permitted Mr. Eller to

testify to statements that were contrary to those previously

provided to the State.” [Id.] He further claims Jacob Eller

expected favorable treatment from the state in exchange for

testifying but trial counsel failed to effectively cross-examine

him on this point. [Id. at 18].

               a. Thia Kim

     Petitioner argues that trial counsel was ineffective under

the Sixth Amendment because counsel “knew that Kim had in fact

reached an agreement with the State, and failed to confront Kim




proceedings ... are not a proper basis for habeas relief”),
cert. denied, 544 U.S. 1063 (2005). The Court’s consideration of
Ground XI is limited to trial counsel’s performance in cross-
examining Jacob Eller.
                                  31
with this information.” Alford II, 2014 WL 2533794, at *6.7

Petitioner asserts that the State, Kim, and trial counsel all

concealed Kim’s plea agreement with the State during trial. The

only “evidence” supporting this allegation is the fact that Kim

pled guilty to receiving stolen automobiles four days after

Petitioner’s trial concluded. See id., at *4 (“PCR counsel asked

the court to consider documents showing that Kim entered into a

plea agreement on Monday, March 12, 2007, four days after the

trial concluded on March 8, 2007. Kim testified on February

27.”).   8   [See also Docket Entry 10-17 at 36]. At trial, Kim

admitted he was facing charges for possessing a weapon.

[6T98:21]. He denied that the state made any threats or promises

about the charges in connection with his testimony. [6T98:25 to

99:7, 180:20-25]. He admitted under cross-examination that he




7 Respondent argues Petitioner procedurally defaulted on this
claim because he did not raise it on appeal. [Answer at 81 n.6].
The Appellate Division specifically addressed Petitioner’s
arguments “presented to the PCR court that trial counsel was
ineffective because he did not pursue a third party's guilt, and
did not effectively cross-examine Eller and Kim” and “affirm[ed]
substantially for the reasons set forth in Judge Natal's cogent
and comprehensive oral opinion.” Alford II, 2014 WL 2533794, at
*5. Regardless, because the merits are “easily resolvable” in
this habeas case, “[j]udicial economy” can be served via
bypassing the procedural-default question and proceeding to
decide the issue on the merits. Lambrix v. Singletary, 520 U.S.
518, 525 (1997); Johnson v. Lee, 136 S. Ct. 1802, 1806 (2016);
Trest v. Cain, 522 U.S. 87, 89 (1997).
8 The documents that are in the record before the Court are the

Kim’s judgment of conviction the sentencing court’s statement of
reasons, dated June 9, 2006. [Docket Entry 10-17 at 36].
                                    32
was on probation under Megan’s Law and was charged with

violating probation. [6T136:5-9, 150:25 to 151:6]. Investigator

Greer also denied making any promises or threats to Kim in

relation to his pending charges, [8T71:10-20], except that he

“admitted that he told Kim, in response to [Kim’s] initial

reluctance to identify defendant, that he would be compelled by

subpoena to testify before a grand jury, and would be arrested

if he did not appear.” Alford II, 2014 WL 2533794, at *3.

     In its instructions, the trial court told the jury:

     In weighing the testimony of witnesses there may have –
     there has been evidence produced that here are charges
     pending against some of them at the present time. The
     witnesses have denied that any promises were made to
     them with regard to any favorable treatment of these
     pending charges.

     John Greer, the lead investigator from the Camden County
     Prosecutor’s Office also testified that there were no
     promises of help to the witnesses or threats made to
     them to induce their testimony.

     In weighing the testimony, you may consider whether
     there was any special interest in the outcome of the
     case and whether the testimony may have been influenced
     by the hope or expectation of any favorable treatment or
     reward or by feelings of revenge or reprisal.

[8T124:2-17]. The trial court also instructed the jurors that

“[y]ou and you alone are the sole and exclusive judges of the

evidence, of the credibility of the witnesses and the weight to

be attached to the testimony of each witness.” [8T106:15-18].

     The Court finds that Petitioner has not shown that trial

counsel was ineffective for failing to cross-examine Kim about a

                               33
plea agreement with the State. There is nothing beyond the

coincidental timing of the plea to suggest that an agreement was

in place prior to Petitioner’s trial. More importantly, PCR

counsel presented no evidence to suggest that trial counsel was

actually aware of the alleged plea agreement prior to

Petitioner’s trial. Because there is no support for Petitioner’s

argument that trial counsel erred, the state courts’ decisions

were not an unreasonable application of Strickland. See United

States v. Cross, 308 F.3d 308, 315 (3d Cir. 2002)(“[F]ailure to

satisfy either prong defeats an ineffective assistance

claim[.]”).

          b. Jacob Eller

     Petitioner asserts that trial counsel was ineffective for

failing to cross-examine Eller about his statement that he “lied

in order to get out of jail” and his expected favorable

treatment from the state.

     Petitioner asserts that Eller gave a statement to police

that he “lied to get out of jail.” The PCR court determined that

this statement was actually made by Eller as a threat to lie on

the stand at Petitioner’s trial out of fear that Petitioner

would go after his family while he was jail and unable to

protect them. [12T36:22 to 37:1]. [See also Docket Entry 10-17

at 14-34]. The PCR court further determined that the choice not

to examine Eller on these statements was a reasonable strategic

                               34
decision on trial counsel’s part to avoid having Eller testify

about his fear of retaliation by Petitioner. [12T37:10-16]. It

finally concluded that Petitioner had not shown prejudice under

Strickland. [12T37:22-25].

     A review of the record supports the factual finding by the

PCR court that the context of Eller’s statement to police on

February 21, 2007 was that he was afraid of retaliation by

Petitioner if he testified at trial. 28 U.S.C. § 2254(e)(1).

Petitioner cites Eller’s statement that he “lied to get of out

jail” as the key phrase that trial counsel failed to impeach

Eller with at trial. The larger context of that statement is as

follows:

    [Greer]: So if you get put on the stand tomorrow, you
             already know you’re gonna, you’re gonna be
             brought over to court tomorrow and you’re gonna
             be put on the stand.

     [Eller]: Don’t matter. If I don’t say nothing, nothing,
              nothing can happen to my family, can it?

     [Greer]: But . . .

     [Eller]: No.

     [Greer]: The statements you voluntarily gave me . . .

     [Eller]: I lied to get out of jail.

     [Greer]: So you’re gonna sit on the stand and lie. . .

     [Eller]: Yes, I am.

     [Greer]: Just because you have to go to jail for the
              night?


                               35
     [Eller]: Yes, I am. Yep.

     [Greer]:   Why, why wouldn’t, why wouldn’t you do the
                right thing, cause (inaudible) murder?

     [Eller]: I am doing the right thing. I’m worrying about
              my family.

                . . . I can’t protect my family in jail, that’s
                all. You don’t care about, you don’t care about
                my family, you’re sending me to jail, so I
                can’t protect my family behind bars.

                . . . .

                I told you, I told you I could walk in there
                in that courtroom and take care of it, but no,
                I’m gonna go to county jail and I’m gonna
                testify and I’m gonna be in jail with the
                fucking guys. No, I’m not doing it.

[Docket Entry 10-17 at 16-17]. Put into context, a reasonable

reading of Eller’s statement is that Eller was afraid of being

placed into the Camden County Jail pending his testimony and

believed lying on the stand would keep Petitioner and his co-

defendant from retaliating against his family.

     Trial counsel did not act unreasonably by not emphasizing

Eller’s statements to the jury. “[T]here is a ‘strong’

presumption that counsel ‘rendered adequate assistance and made

all significant decisions in the exercise of reasonable

professional judgment.’” Branch v. Sweeney, 758 F.3d 226, 234

(3d Cir. 2014) (quoting Burt v. Titlow, 571 U.S. 12, 22 (2013)).

Trial counsel was vigorously pursuing a line of cross-

examination regarding Eller’s statement to police until the


                                 36
State brought to his attention in a sidebar “if he delves too

much into this, he’s going to get a surprise and [Eller’s] going

to say something of being scared of the defendants, and that’s

what I’m worried about. It’s – I don’t want him to say something

like that.” [5T266:1-6]. Trial counsel then elected to move on,

indicating it was a strategic choice to keep Eller from bringing

up his many statements to police that he feared for his family’s

safety if he testified.

        Even if trial counsel did err, the state courts reasonably

applied Strickland in concluding that Petitioner had not shown

there was a reasonable likelihood that the outcome would have

been different. Had trial counsel questioned Eller about his

statement that he “lied to get out of jail,” the State would

have been permitted to place it into the context of Eller’s fear

for his family, causing far more harm than good to Petitioner’s

case.

        Petitioner also alleges trial counsel failed to adequately

cross-examine Eller about expected favorable treatment from the

State in exchange for his testimony. Eller, who was incarcerated

when he first spoke with police in November 2005, testified at

trial that he was “motivated to cooperate by both a desire to

achieve justice for the victim, who was a friend as well as one

of his drug suppliers, and in hope of securing his release.”

Alford II, 2014 WL 2533794, at *2. He denied receiving favorable

                                  37
treatment from the state, however. [5T193:23 to 194:3].

Investigator Greer admitted that Eller was “looking for help

with his charges” but testified that he made no threats or

promises to Eller. [5T74:21 to 75:5]. “Defense counsel

vigorously cross-examined Eller, highlighting his significant

record of prior convictions; his heavy long-term use of crack

cocaine; and his hope of favorable treatment in 2005 in return

for his cooperation. Trial counsel also elicited that after he

was arrested on warrants, Eller might have told police that he

would not testify.” Alford II, 2014 WL 2533794, at *3.

     The state courts reasonably applied Strickland in

concluding that Petitioner had failed to show that trial counsel

had not erred by failing to cross-examine Eller on his hope of

favorable treatment. The record reflects that the jury was aware

that Eller did hope the State would assist him with his charges

even if no formal offer of assistance was made. Trial counsel

attacked Eller’s credibility and only stopped using the February

21, 2007 statement after he was made aware that it was likely to

elicit highly damaging testimony from Eller. As previously

noted, this was a reasonable tactic. The state courts’

applications of Strickland were reasonable.

     3. Whether Petitioner was denied his constitutional right
to effective assistance of counsel due to the cumulative errors
of counsel. (Ground IX).



                               38
     Petitioner also asserts the cumulative errors of trial

counsel entitle him to relief under § 2254. The Appellate

Division dismissed this claim as lacking sufficient merit to

warrant discussion. Alford II, 2014 WL 2533794, at *6. Looking

through to the PCR court’s decision, Wilson v. Sellers, 138 S.

Ct. 1188 (2018), the Court denies habeas relief on this ground

as the PCR court reasonably applied Strickland in concluding

that Petitioner had not shown that “defense counsel committed

any unprofessional errors and therefore cannot support the

assertion in his petition that there were cumulative errors of

profession – of counsel, amounting to ineffective assistance of

counsel.” [12T40: 25 to 41:4]. As there were no errors, there

cannot be error causing actual prejudice. See Albrecht v. Horn,

485 F.3d 103, 139 (3d Cir. 2007) (holding relevant test to be

whether error “had substantial and injurious effect or influence

in determining the jury's verdict”).

     For the foregoing reasons, Petitioner is not entitled to

relief under § 2254 on his ineffective assistance of counsel

claims.

G. Due Process

     In Ground X, Petitioner asserted that he was entitled to an

evidentiary hearing because he “made a prima facie showing that

his Fourteenth Amendment Due Process right to be protected

against a deception that there was no pending plea bargain

                               39
between the state and Thia Kim, and his Fourteenth Amendment Due

Process right to Effective assistance of counsel were violated.”

[Petition at 16]. In its order to answer, the Court summarily

dismissed Ground X to the extent it challenged the denial of the

evidentiary hearing. [Docket Entry 2 at ¶¶ 7-8]. Petitioner’s

ineffective assistance of counsel argument has been addressed

supra, Part IV.F.2.a.

     Petitioner alleges the State and trial counsel withheld

evidence of Thia Kim’s plea agreement during trial. Under Brady

v. Maryland, 373 U.S. 83 (1963) and its progeny, the state has

an affirmative duty to disclose evidence favorable to the

defense. “[T]he suppression by the prosecution of evidence

favorable to an accused . . . violates due process where the

evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.”

Brady, 373 U.S. at 87. Petitioner must prove three elements to

show a Brady violation: “First, the evidence must be favorable

to the accused, either because it is exculpatory, or because it

is impeaching. Second, it must have been suppressed by the

State, either willfully or inadvertently. Third, the evidence

must have been material such that prejudice resulted from its

suppression.” Dennis v. Sec'y, Pa. Dep't of Corr., 834 F.3d 263,

284–85 (3d Cir. 2016) (internal citations and quotation marks

omitted). Evidence that a state witness was receiving a benefit

                               40
in exchange for his testimony is impeachment evidence that would

have had to have been disclosed under Brady. United States v.

Bagley, 473 U.S. 667, 676-77 (1985) (citing Giglio v. United

States, 405 U.S. 150, 154 (1972)).

     The Appellate Division concluded Petitioner failed to prove

the existence of a plea agreement or other favorable arrangement

between the State and Kim prior to March 12, 2007 when Kim pled

guilty. Alford II, 2014 WL 2533794, at *6.9 The Court concludes

this is not contrary to or an unreasonable application of Brady.

Petitioner has only speculation based on the, admittedly close,

timing of Kim’s plea to suggest that there was an agreement in

place during Petitioner’s trial. Mere suspicion is insufficient

to make out a claim for federal habeas relief. As Petitioner has

not met his burden on showing favorable evidence was withheld,

the state courts did not violate or unreasonably apply federal

law in denying this claim.

H. Judicial and Prosecutorial Misconduct

     Petitioner’s final claims in Ground XII are vague

assertions of prosecutorial and judicial misconduct. The state

courts summarily denied this claim because Petitioner failed to

provide any factual or legal basis for his claim. The Court




9 The appellate court also noted that Petitioner had not
presented his Due Process argument to the PCR court but ruled on
the merits anyway. Alford II, 2014 WL 2533794, at *6.
                               41
agrees. “‘Bald assertions and conclusory allegations’ do not

provide a court with sufficient information to permit a proper

assessment of habeas claims, and a habeas court cannot speculate

about claims.” Simms v. Carroll, 432 F. Supp. 2d 443, 444 (D.

Del. 2006) (quoting 28 U.S.C. § 2254 Rule 2).

     In his habeas petition, Petitioner add that “the PCR court

ruling denying Post-Conviction Relief violated his federal

constitutional rights under the Sixth Amendment.” [Petition at

19]. As has been previously noted, “the federal role in

reviewing an application for habeas corpus is limited to

evaluating what occurred in the state or federal proceedings

that actually led to the petitioner's conviction; what occurred

in the petitioner's collateral proceeding does not enter into

the habeas proceeding.” Hassine v. Zimmerman, 160 F.3d 941, 954

(3d Cir. 1998)(emphasis in original), cert. denied, 526 U.S.

1065 (1999).

     The Court has reviewed all of Petitioner’s claims of

ineffective assistance of counsel and determined that the state

courts did not unreasonably apply Strickland in adjudicating his

claims. Petitioner’s habeas petition is therefore denied with

prejudice.

I. Certificate of Appealability

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order in a habeas proceeding where that

                                  42
petitioner's detention arises out of his state court conviction

unless he has “made a substantial showing of the denial of a

constitutional right.” “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the

district court's resolution of his constitutional claims or that

jurists could conclude that the issues presented here are

adequate to deserve encouragement to proceed further.” Miller-El

v. Cockrell, 537 U.S. 322, 327 (2003).

     For the reasons expressed above, Petitioner has failed to

make a substantial showing that he was denied a constitutional

right. As jurists of reason could not disagree with this Court's

resolution of the claims, the Court shall deny Petitioner a

certificate of appealability.

V.   CONCLUSION

     For the reasons stated above, the habeas petition is

denied. A certificate of appealability shall not issue.

     An accompanying Order will be entered.




March 29, 2019                       s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                43
